I dissent from this opinion. The judgment of the circuit court should be quashed, because it says:
"Wherefore, the premises considered, the court doth order, adjudge and decree that the records of the assessment of the property in Boone County, Missouri, as equalized and adjusted by the State Board and certified by the Secretary of said Board on the 1st day of June, 1920, be corrected, in the following manner, to-wit:"
Following the foregoing is the manner in which the judgment of the State Board of Equalization shall be changed. The judgment is one which clearly changes, or undertakes to change, the judgment of the State Board *Page 282 
of Equalization. It so says upon its face, and no argument as to its meaning can change the situation. Its words speak for themselves. The judgment is not in separable parts, whereby we might be enabled to quash a part and sustain a part. When it reaches the point that the judgment of the State Board of Equalization can be cut up root and branch, and changed by a circuit court, without such board being a party, we are destroying the whole system of our taxation. The judgment of the State Board of Equalization cannot be attacked collaterally, as we have universally held. Here it is attacked in a collateral proceeding. Not only so, but we have ruled that no circuit court has jurisdiction over the State Board of Equalization, except the Circuit Court of Cole County, where said board, as an acting body is domiciled. I therefore, most respectfully dissent.